960 F.2d 148
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James Joseph OWENS, Defendant-Appellant.In Re:  James Joseph OWENS, Petitioner.
Nos. 91-6560, 91-1080.
United States Court of Appeals,Fourth Circuit.
Submitted: July 18, 1991Decided:  April 22, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CR-78-17, CA-90-422-CIV-5)
James Joseph Owens, appellant pro se.
G. Norman Acker, III, Office of the United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED IN PART; DENIED IN PART.
Before WIDENER, WILKINSON and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
In No. 91-6560 James Joseph Owens appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court in No. 91-6560.  United States v. Owens, Nos.  CR78-17, CA-90-422-CIV-5 (E.D.N.C. Oct. 10, 1990 and Feb. 14, 1991).


2
Owens seeks mandamus relief in No. 91-8010.  The record reveals that Owens has obtained the relief he sought in his mandamus petition.  Accordingly, though we grant leave to proceed in forma pauperis in No. 91-8010, we deny the petition.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.